DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 22, 2022 and Request for Continued Examination filed on August 23, 2022.  Claims 1-21, 23-29, and 31-37 are cancelled.  Claims 22, 30, 39, 41, 43, 45, 46, 48, and 50 are amended.  Therefore, claims 22, 30, and 38-50 are pending in the case.  Claims 22, 30, and 46 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Applicant’s Response
In the Amendment filed on July 25, 2022, Applicant amended the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action, and provided associated arguments.


Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that, as amended, the independent claims recite the concept disclosed in the instant application of “determining whether the first content includes any text and then either displaying an icon for extracting text if any text is included in the first content or refraining from displaying the icon for extracting text if there is not any text included in the first content.”  For example, the amended independent claims recite “based on determining that the first content includes any text, control the touch screen to display an icon for extracting text from the captured image on the first execution screen,” and “based on determining that the first content does not include any text, refrain from displaying the icon for extracting text from the captured image on the first execution screen.”
Applicant argues that in the instant application, the icon for extracting the text is displayed before any text identification/extraction is performed, while Rodriguez “merely describes displaying a menu item…to take an action related to an already recognized text….[and] in response to determining that the already recognized text matches a pattern for a telephone number, displaying the menu item…”  Applicant additionally argues that Oursbourn and Ka fail to cure the deficiencies of Rodriguez.
Applicant’s arguments are persuasive, to the extent that, while Rodriguez does appear to teach determining that the captured image of the first content contains text meeting some criteria (and therefore that the first content itself contains at least some text, to the extent that the captured image is reflective of the content), and displaying an icon for extracting text from the capture image (i.e. such as a control from obtaining/extracting the text from the image and storing it for use in another application), Rodriguez does not teach performing this determination with respect to the first content itself, and that the first content (as opposed to the image of it) contains any text (i.e. for example, while the system of Rodriguez may determine that there is text within the image of the first content and therefore the portion of the first content from which the image was taken must also contain this text, if the image of the first content does not fully capture the first content, then an analysis of the image alone would be insufficient to determine that the first content has any text, or not).  Therefore, the previous grounds of rejection are withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 45, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 41, 45, and 50, these claims recite “the text extracted from the captured image includes at least one of a phone number, a mail address, a schedule, a website address, or map data.”  The limitation “the text extracted from the captured image” lacks antecedent basis.  For example, none of claims 41, 45, or 50, recite any instance in which text is extracted from the captured image.  Moreover, none of independent claims 22, 30, and 46, which claims 41, 45, and 50 respectively depend upon, recite any instance in which text is extracted from the captured image.  For example, while independent claims 22, 30, and 46 recite “capturing an image of the first content,” “determining whether the first content includes any text,” and “display[ing] an icon for extracting text from the captured image,” it is not recited anywhere that any text is actually extracted from the captured image, whether using the icon or some other means.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22, 30, 39, 41, 43, 45, 46, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 20080086700 A1) in view of Tang et al. (US 20140337699 A1).
With respect to claims 22, 30, and 46, Rodriguez teaches a mobile communication device comprising a touch screen, a processor, and a memory storing instructions which, when executed by the processor cause the mobile communication device to perform a method; a non-transitory machine-readable storage medium recording program instructions, wherein the program instructions, when executed by a mobile communication device, cause the mobile communication device to perform at least one operation, the at least one operation comprising the method (e.g. paragraph 0050, client 102 operating/providing application, i.e. any type of software/program/instructions; paragraph 0052, client 102 may be any type/form of computing device 100 as shown in Figs. 1C-D and may include a central processing unit 101 and main memory unit 122, display device 124, cache memory 140, etc.; paragraph 0053, central processing unit 101 processes instructions fetched from main memory unit 122, and is provided by a microprocessor unit; paragraph 0054, main memory unit 122 may be memory chip capable of storing data of various types; paragraph 0061, computing device 100 may have other types of input devices; may be, for example, a Palm Treo 180, 270, 1060, 600, 650 smartphone including stylus input; computing device can be any of various devices including mobile telephone, etc. having sufficient processor/memory to perform described operations; paragraph 0064, client 102 via OS, application, executable instructions, performing operations; i.e. the device may be a smart phone device including stylus/touchscreen input capabilities, with a processor which executes instructions stored on a memory/storage medium for achieving the described operations); and the method, comprising:
controlling a touch screen of the mobile communication device to display a first execution screen of a first application, wherein the first execution screen is configured to display first content (e.g. paragraph 0052, client 102 having display device 124; paragraph 0061, client 102 may be Palm Treo (for example) device including stylus/touchscreen functionalities; paragraph 0062, client 102 displaying textual element 250 comprising contact information 255 on the screen; paragraph 0064, client 102 via application 185 displaying textual element 250 on the screen; Figs. 2A-C);
identifying a first user input for capturing an image of the first content (e.g. paragraph 0062, screen accessed via cursor 245; detecting cursor 245 has been idle for predetermined length of time; paragraph 0065, detecting status, movement or activity of cursor or pointing device on screen of client 102; paragraph 0066, receiving cursor events, cursor position on screen, events generated by button clicks or functions of cursor; detecting, tracking, comparing movement of cursor; paragraph 0067, detecting if cursor/pointing device is idle for time period);
based on the first user input being identified, capturing the image of the first content and controlling the touch screen to display, on the first execution screen, a floating user interface (UI) associated with the captured image (e.g. paragraph 0062, in response to detecting cursor has been idle for predetermined length of time, capturing portion of screen having textual element 250 as an image; paragraph 0063, displaying user interface in screen; paragraphs 0069-0072, describing screen capturing mechanism, i.e. capturing and storing image of any portion of screen, capturing what is referred to as screenshot, screen dump, or screen capture, which is an image taken of visible items on a portion of all of the screen displayed, and stored in any suitable format; capturing any portion of screen, including predetermined portion relative to cursor position; paragraph 0093, providing selectable user interface element associated with text, in a manner that is not intrusive to application but overlays or superimposes a portion of the screen area of the application; paragraph 0094, displaying multiple types or forms of user interface elements for textual elements; paragraph 0095, displaying menu of one or more actions or options to take with regards to text; paragraph 0097, including graphical element to simulate, represent, or appear as a hyperlink, hotspot or transparent selectable background overlaying the text, etc.; i.e. the system displays a plurality of different user interface elements overlaying/superimposed over the application, as shown in Fig. 2C, which are based on content of the captured screen and, therefore, displays at least one floating UI which is associated with the captured image (but which is different from another user interface element/icon for performing a specific function of extracting the text as is cited below); see also paragraph 0103-0105, capturing screen image in response to other activity/input, such as mouse or button click, movement between locations, etc.; capturing screen image in response to highlighting or selection of screen portion, keyboard selections, etc.);
determining whether the image of the first content includes text (e.g. paragraph 0062, performing optical character recognition of screen image to recognize any text of the textual element that may be included in the screen image; determining if recognized text has any patterns of interest such as telephone number or other contact information 255; paragraph 0075, performing OCR on scanning area of image; paragraph 0078, performing pattern matching on text, comparing records of strings with recognized text provided by OCR; paragraph 0080, determining form of text, such as whether it is a telephone number, or other contact information such as a name, address, city/town, state, country, email address, telecommunication numbers, IM contact info, username, URL/webpage, or company information); and
based on determining that the image of the first content includes text, controlling the touch screen to display an icon for extracting text from the captured image on the first execution screen (e.g. paragraph 0063, upon recognizing text and determining recognized text has patterns of interest, acting upon recognized text by providing user interface element in screen selectable by user to take an action associated with the recognized text; paragraph 0093, in response to determining recognized text matches pattern for telephone number, displaying user interface element 260, 260’ as shown in Fig. 2C; paragraph 0096, Fig. 2C, window 260’ populated with menu item 262N to take any desired, suitable, or predetermined action related to recognized text of the textual element, such as allowing the user to store the recognized text into another application; i.e. as shown in Fig. 2C, based on recognizing the text, an action/icon is displayed for taking an action with the text such as storing the recognized text into another application, which is analogous to displaying an icon for extracting the text (i.e. extracting the recognized text from the first application into the second application)); and
based on determining that the image of the first content does not include text, refrain from displaying the icon for extracting text from the captured image on the first execution screen (e.g. paragraphs 0063, 0093, 0096, as cited above, where the menu item/icon 262N for taking an action allowing user to store recognized text into another application is displayed responsive to recognizing the text and determining it matches a pattern and, therefore, where if no text is recognized, no menu item/icon will be displayed, since the condition which the displaying is responsive to will not have occurred).
Although Rodriguez generally determines whether the captured image of first content includes text (i.e. such as a captured image of a portion, but not necessarily all, of the first content) and based on determining that the captured image of the first content includes text, displaying an icon for extracting the text (i.e. such as a control to obtain/extract the text from the image and store it for use in another application) (as cited above), Rodriguez does not teach performing this determination with respect to the first content itself (as opposed to the image of the first content, which may be partial and therefore not reflect the entirety of the first content).  Therefore, Rodriguez does not explicitly disclose:
determining whether the first content includes any text;
based on determining that the first content includes any text, controlling the touch screen to display the icon for extracting text on the first execution screen; and
based on determining that the first content does not include any text, refrain from displaying the icon for extracting text on the first execution screen.
However, Tang teaches:
determining whether the first content includes any text (e.g. paragraph 0030, opening web page, obtaining source code, smartly determining/recognizing whether the source code contains text content tags; paragraph 0031, determining whether source code contains article tags; paragraph 0032, text content tag indicates existence and position of text content; paragraph 0036, when source code does not contain text content tags, start and end positions to indicate text content are identified in source code and processed in order to extract text content; paragraph 0039, text content tags respectively added after start position and before end position; paragraph 0044, describing Fig. 2, determining whether source code contains text content tags; paragraph 0063, describing Fig. 2, when source code does not contain text content tags, start/end positions to indicate text content are identified; further processing to extract text content; paragraph 0065, text content tags respectively added after start position and before end position);
based on determining that the first content includes any text, controlling the touch screen to display the icon for extracting text on the first execution screen (e.g. paragraph 0034, when source code contains text content tags, reader button displayed; paragraph 0035, user clicking reader button, text content of web page extracted using the reader; reader has function of extracting text content when source code contains text content tags; paragraph 0040, when source code contains text content tags, reader button can be displayed; paragraph 0044, when it is determined that source code contains tags, step 204 of Fig. 2 performed; paragraph 0046, when source code contains text content tags, reader button is displayed; when source code contains article tags, reader button displayed; paragraph 0050-0051, user clicking on reader button, reader opened, title and text content extracted; paragraph 0068, after start and end position of text detected, and after text content tags are added, reader button can be displayed as in step 204; text content can be extracted using the reader, as described; paragraph 0070, describing extraction button which may be optionally displayed and has similar appearance and function as reader button; by clicking on extraction button, user can request to extract the text content; i.e. as shown in Fig. 2, when it is determined that the displayed page contains text content via the text content tags, a reader/extraction button is displayed for extracting the text; moreover, when the text content tags are not present, the system performs further analysis to determine whether there is any text content and if so, adds text content tags in corresponding positions, such that the reader/extraction button can be displayed for this previously untagged text content as well; therefore, the system is able to determine whether there is any text in the displayed content and, if so, a reader/extraction button is displayed for extracting the text); and
based on determining that the first content does not include any text, refrain from displaying the icon for extracting text on the first execution screen (e.g. Fig 2 and paragraphs 0034, 0035, 0040, 0044, 0046, 0050-0051, 0068, and 0070, as cited above; paragraph 0036, when source code does not contain text content tags, the reader button is not displayed; paragraph 0063, determining source code does not contain text content tags, thus reader button is not displayed; paragraph 0077, when the source code is determined not to contain text content tags, the reader button is not displayed; i.e. where no text content tags are found, the reader/extraction button will not be displayed; therefore if the system determines that no tags are present and then after further analysis to find text no text is found and therefore no tags are added, then there will be no text content tags, and the reader/extract button will not be displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rodriguez and Tang in front of him to have modified the teachings of Rodriguez (directed to isolating on-screen textual data displayed by an application in a non-intrusive and application agnostic manner), to incorporate the teachings of Tang (directed to method and apparatus for extracting web page content, including text) to include the capability to determine whether a displayed execution screen, such as of a web page, contains any text content and, if the screen does contain any text content, display an icon for extracting the text content and, if the screen does not contain any text content, not display the icon for extracting text content (i.e. as taught by Tang, in which the presence of textual content in an underlying webpage is check using multiple methods and if the text content is detected a “reader” or equivalent “extract” control is displayed for extracting the text content, where the icon may be for extracting the text from the from the captured image of the first content, as taught by Rodriguez).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to smartly determine whether text content of a web page can be extracted, to correctly extract and display the text content of a web page, and to improve the browsing experience of users as described in Tang (paragraph 0096, 0102).
With respect to claims 39, 43, and 48, Rodriguez in view of Tang teaches all of the limitations of claims 22, 30, and 46 as previously discussed, and Tang further teaches wherein the first content includes at least one image or text (e.g. paragraph 0062, Fig. 2A, displaying textual element 250 comprising contact information 255; paragraph 0064, client 102 via application 185 displaying textual element 250 on the screen; Fig. 2C; i.e. the displayed application content includes at least contact information including text such as a telephone number).
With respect to claims 41, 45, and 50, Rodriguez in view of Tang teaches all of the limitations of claims 22, 30, and 46 as previously discussed, and Tang further teaches wherein the text extracted from the captured image includes at least one of a phone number, a mail address, a schedule, a website address, or map data (e.g. Fig. 2C, telephone number; paragraph 0080, determining form of text, such as whether it is a telephone number, or other contact information such as a name, address, city/town, state, country, email address, telecommunication numbers, IM contact info, username, URL/webpage, or company information; paragraph 0108, recognized text corresponding to contact information, such as phone number, fax number, email address, or to name or identifier of a person/company).
Claims 38, 42, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Tang, further in view of Oursbourn et al. (US 20160266769 A1).
With respect to claims 38, 42, and 47, Rodriguez in view of Tang teaches all of the limitations of claims 22, 30, and 46 as previously discussed.  Rodriguez does not explicitly disclose the method further comprising based on a second user input associated with the icon being identified, controlling the touch screen to display the text extracted from the captured image.
However, Oursbourn teaches the method further comprising based on a second user input associated with the icon being identified, controlling the touch screen to display the text extracted from the captured image (e.g. paragraph 0064, Fig. 9, user operating text extraction mode control 647 to indicate to electronic device that he/she has completed selecting text into initiate sending the selected text to the application selector; paragraph 0065, Fig. 10, displaying output of application selector based on selected text 680 being selected in text selection tool of Fig. 8; as shown applications 690-697 selected based on criteria in response to selected text 680; as shown in Fig. 10, each indication of application paired with selected text 680 can be selected to execute or launch the respective application with the selected text 680 being pasted into or output into an appropriate field).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rodriguez, Tang, and Oursbourn in front of him to have modified the teachings of Rodriguez (directed to isolating on-screen textual data displayed by an application in a non-intrusive and application agnostic manner) and Tang (directed to method and apparatus for extracting web page content, including text), to incorporate the teachings of Oursbourn (directed to a text display and selection system, including text recognized on a displayed application screen according, for example, an OCR process) to include the capability to, when receiving a user input to the displayed icon for extracting the text (i.e. the icon 262N of Rodriguez allowing the user to store the recognized text into another application, and the similar/analogous text mode control icon 647 of Oursbourn for sending selected text to an application selector and, ultimately a second application), display the extracted text in the user interface (i.e. such as displaying the selected and extracted text in association with the second application that it will be stored/sent to in a user interface as taught by Oursbourn (Fig. 10).  One of ordinary skill would have been motivated to perform such a modification in order to overcome various drawbacks and deficiencies with respect to sharing mixed type text data, by providing techniques to capture and integration of text data associated with the dynamic state of applications on various types of electronic devices as described in Oursbourn (paragraphs 0003, 0021).
Claims 40, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Tang, further in view of Ka et al. (US 20160036966 A1).
With respect to claims 40, 44, and 49, Rodriguez in view of Tang teaches all of the limitations of claims 22, 30, and 46 as previously discussed.  Rodriguez does not explicitly disclose wherein the floating UI includes a thumbnail of the captured image.
However, Ka teaches wherein the floating UI includes a thumbnail of the captured image (e.g. paragraph 0245, outputting screen, capturing screen based on input; paragraph 0270-0271, describing Figs. 19(a)-(b), specific areas of screen captured; captured specific areas 1910/1920 displayed as 3D graphic images, i.e. with a “floating effect”; captured specific areas 1911/1921 moving in specific direction and stored in clipboard; i.e. as shown in Figs. 19(a)-(b), once captured, the captured screen images may be displayed on the display having a floating effect (analogous to displaying a thumbnail of the captured image/area as a floating UI) or within a clipboard interface 1930 (also analogous to displaying a thumbnail of the captured image/area included in a floating UI)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rodriguez, Tang, and Ka in front of him to have modified the teachings of Rodriguez (directed to isolating on-screen textual data displayed by an application in a non-intrusive and application agnostic manner) and Tang (directed to method and apparatus for extracting web page content, including text), to incorporate the teachings of Ka (directed to touch control methods for a mobile terminal, including for capturing entire or partial portions of a displayed screen for further processing) to include the capability to, after receiving the input to capture the content displayed on the screen as an image (i.e. as taught by both Rodriguez and Ka), display a thumbnail of the captured image within, or as, the floating user interface (i.e. as taught by Ka, such as by displaying the captured portions as floating over the rest of the displayed contents and/or by displaying the captured portions as thumbnails displayed in another interface displayed overlaying the screen).  One of ordinary skill would have been motivated to perform such a modification in order to provide improvements to support increased functionality of the mobile terminal, and solve problems associated with limited use of touch screens and mandatory usage of both hands for certain functions as described in Ka (paragraphs 0007-0010).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kikin-gil (US 20140157169 A1) teaches displaying thumbnails of captured contents in an overlaid interface (e.g. Figs. 2A-F and associated description).
Mesguich Havilio (US 20140168095 A1) teaches user pinch gestures for copy/cut and paste of text (e.g. Figs. 7a-b, Fig. 8).
McGowan et al. (US 20140071171 A1) teaches use of cut/copy and paste using a pinch gesture (e.g. paragraph 0040).
Cho et al. (US 20120229397 A1) teaches selection of multiple non-contiguous text sections for various purposes, such as through a pop-up menu (e.g. paragraph 0037, menu for executing selected contents such as copy, storage, etc.; Fig. 6, paragraph 0051, plurality of separated contents within a text selected).
Tsang et al. (US 20140143664 A1) teaches selecting non-contiguous text portions to be selected according to respective inputs and subsequently causing them to be displayed together without intervening text content (e.g. Figs. 2-4, paragraphs 0069-0073, user makes all desired selections, chooses copy command, placing selected text that is highlighted into clipboard; user can paste this text into other applications; copied contents (selected text) pasted as a single unit).
Bai et al. (US 20150095855 A1) teaches detecting a gesture to perform a screen capture of a portion of a displayed media file, extracting text from the screen capture based on positional data of the gesture, and performing actions based on the text (e.g. Fig. 5).
Duneau (US 20130246039 A1) teaches a system and method for enhanced screen copy, with textual data that is automatically or manually manipulable (e.g. paragraph 0008), including by providing for removal and replacement of data text or UI component text based on user selections (e.g. paragraph 0012).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179